IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


H.R.G., JR., FATHER OF H.G., III,
A CHILD,

              Appellant,

 v.                                                     Case No. 5D18-692

DEPARTMENT OF CHILDREN AND
FAMILIES,

              Appellee.

________________________________/

Opinion filed April 24, 2018

Appeal from the Circuit Court
of Orange County,
Daniel Dawson, Judge.

Ryan Thomas Truskoski, of Ryan Thomas
Truskoski, P.A, Orlando, for Appellant.

Kelley Schaeffer, of Children’s       Legal
Services, Bradenton, for Appellee.

C. Andrew Roy, of Winderweedle, Haines,
Ward & Woodman, P.A., Winter Park, for
Guardian ad Litem.


 PER CURIAM.

       We affirm the final judgment terminating Appellant’s parental rights to the minor

child on the two statutory grounds pleaded, but we remand to the trial court to strike its

reference to section 39.806(1)(c), Florida Statutes (2017), in the final judgment as an
additional reason for termination. This was clearly an inadvertent clerical error by the

court, as the Department of Children and Families did not plead section 39.806(1)(c) as

a ground for termination of Appellant’s parental rights nor did it attempt to present

evidence or argument at trial under this statute.

       AFFIRMED, but REMANDED for correction of clerical error.

SAWAYA, PALMER and LAMBERT, JJ., concur.




                                             2